An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME CGURT 0F THE STATE OF NEVADA

 

PEYMANMASACHI, AfK/A PATRICK Na. 68378
MASACHI, AN INDIVIDUAL,
Appellant, »  
vsI    
LUCKY BLUE 103, LLC, A NEVADA
LIMITED LIABILITY COMPANY, 011‘? 3 7 2W5

Res ondent.

TRACE K. UNDEMQN
CLERK fﬁ‘F SUF’HEDJEE CUURT
av ‘3"

   

 

BEPUTY {LLE‘RX

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for a valuntary dismissal
of this appeal is granted. This appeal is dismissed. NRA? 420:2),
It is so ORDERED.

CLERK OF THE SUPREME CDURT
TRACIE K. LINDEMAN

BY: 

cc: Hunl Susan Scann, District Judge
Hon. William D. Kaphart, District J udge
Mincin Law, PLLC
Holland 8: Hart LLPiLas Vegas
Eighth District Court Clerk

SUPREME Baum
[3F
NEVADA

CLERK’Q ORDER _

. :0:me «$557»